Hemingway, J.  Conflict of jurisdiction. Although property, of which conversion is alleged, is in the custody of a Chancery Court, an action for its conversion may be brought in a law court, since it does not affect the possession of the property, or interfere with its custody.  Actions between same parties. If the chattels belonged to the appellee, and were converted by the appellant, this was a wrong for which a right of action arose to the appellee individually; and although there was a pending suit in chancery between the parties for an account and settlement of partnership affairs, the appellee could bring a separate action for the conversion, and was not required to litigate this claim in the chancery suit. If the objects of two suits are different, they may progress at the same time, although the thing about, or in reference to which, they are brought, is the same in each case. Wilmer v. A. & R. Ry. Co., 11 Myers Fed. Dec., sec. 300; Buck v. Colboth, 3 Wal., 334; Hatch v. Spofford, 22 Conn., 485. The charge of the court fairly submitted the cause to the jury under the law as we have stated it, and the judgment will be affirmed.